Citation Nr: 1029858	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO.  04-34 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for a back disorder with 
degenerative arthritis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1950 to August 
1952.

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from an August 2005 rating decision issued 
by the Department of Veterans Affairs ("VA") Regional Office 
("RO") in Indianapolis, Indiana, which denied the Veteran's 
claim of entitlement to service connection for a back disorder 
with degenerative arthritis.  

The Board has previously considered this appeal.  In May 2008, 
the Board remanded the Veteran's claim for further development, 
specifically in an effort to obtain the Veteran's service 
treatment records from the National Personnel Records Center 
("NPRC") and the Joint Services Records Research Center 
("JSRRC").  In May 2009, the VA Appeals Management Center 
("AMC") issued a Supplemental Statement of the Case, in which 
it continued to deny the Veteran's claim.  The claims folder was 
then returned to the Board for further appellate proceedings.  

In a July 2009 decision, the Board denied the appellant's claim.  
The Veteran subsequently appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims ("Court").  
In March 2010, while the case was pending before the Court, the 
VA Office of General Counsel and the appellant's attorney filed a 
Joint Motion for Remand ("Joint Motion"), requesting that the 
Court vacate that part of the Board's decision which denied the 
Veteran's claim, and that it remand the case for further 
development and readjudication.  In March 2010, the Court granted 
the parties' Joint Motion, vacated that portion of the Board's 
decision which denied service connection for a back disorder with 
arthritis, and remanded the case to the Board for compliance with 
directives that were specified in the Joint Motion.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC"), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The Veteran contends that his current degenerative disc disease 
of the lumbar spine was incurred during military service.  
Specifically, he states that he developed a back condition while 
serving with a tank battalion in Korea.

As noted above, in May 2008, the Board remanded the Veteran's 
claim in order to attempt to reconstruct his medical history 
concerning the treatment he says he received for his low back 
disorder while stationed in Korea (it was noted that the 
Veteran's service treatment records had presumably been destroyed 
in a 1973 fire at the NPRC).  The Board specifically requested 
that the NPRC and JSRRC search for  daily sick reports, morning 
reports, daily journals and unit histories for Company C, 30th 
Tank Battalion.  

In their March 2010 Joint Motion, the parties agreed that vacatur 
and remand was necessary because, although it appeared from the 
record that VA had contacted the NPRC, it was not evident that it 
had ever contacted the JSRRC.  The parties further agreed that, 
in its "Request for Information," VA had only requested morning 
reports, despite the Board's remand instructions, which stated 
that the search also include daily sick reports, daily journals 
and unit histories.  As a review of the record does indeed reveal 
that only a portion of the requested search was accomplished, the 
RO/AMC should submit another request for records to both the NPRC 
and the JSRRC.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO/AMC should submit a request to 
both the NPRC and the JSRRC for records 
pertaining to treatment of the Veteran's low 
back for the period June through August, 
1951.  The request should include daily sick 
reports, morning reports, daily journals and 
unit histories for the Company C, 30th Tank 
Battalion.

2.  If, and only if, additional information 
is obtained relating to treatment of the 
Veteran's back in Korea, the Veteran should 
be scheduled for an appropriate VA 
examination in order to determine the nature, 
extent, and etiology of any back condition 
present.  The complete claims folder should 
be provided to the examiner for review in 
conjunction with the examination, and the 
examiner must note that such a review was 
conducted.  In addition to the medical 
evidence of record, the examiner is asked to 
elicit from the Veteran his history of back 
symptomatology and treatment.  The examiner 
should provide an opinion as to whether it is 
at least as likely as not (50 percent or 
greater likelihood) that any back condition 
identified is related to the Veteran's active 
military service.  A complete rationale for 
all opinions must be provided.  The examiner 
should also attempt to reconcile his/her 
opinion with any contrary opinions of record.

The clinician is also advised that the term 
"at least as likely as not" does not mean 
within the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically sound 
to find in favor of causation as to find 
against causation.  "More likely" and "as 
likely" support the contended causal 
relationship; "less likely" weighs against 
the claim.
3.  Thereafter, please review the claims 
folder to ensure that the foregoing requested 
development has been completed.  In 
particular, review the examination report to 
ensure that it is responsive to and in 
compliance with the directives of this remand 
and if not, implement corrective procedures.  
See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any additional 
development deemed necessary, the issue on 
appeal should be readjudicated.  If the 
benefit sought on appeal is denied, the 
Veteran and his representative should be 
provided with a Supplemental Statement of the 
Case and afforded the opportunity to respond 
thereto.  The matter should then be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

